Per Curiam.
Whether the canal commissioners had authority to direct the engineer to malee an allowance to the contractor beyond the terms of his agreement, it is unnecessary to decide.
When an estimate was presented to the superintendent, it was his duty as the disbursing officer to pay it. He had no right or power to control the engineer, who was not his subordinate in regard to the estimates. Nor could he inquire into the propriety of the data from which they were calculated.
Even if the. engineer might have disregarded the order of the board, it is enough for the superintendent that he did not disregard it; and it was the duty of the commissioners to see that the superintendent paid the estimate when certified and presented, or to remove him if he did not. His duty as an intermediate was a ministerial one; and the maxim respondeat superior, is applicable to him. Having had no power to withhold payment, therefore the estimate is a vouchee for disbursement, which ought to have been allowed.
Judgment affirmed.